Citation Nr: 0914486	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-11 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel









INTRODUCTION

The Veteran had active service from February 1975 to January 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision of the 
Vocational Rehabilitation and Employment Division (VR&E) of 
the Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for head/neck/facial scars, 
rated as 10 percent disabling, and for left ankle arthritis, 
rated as 10 percent disabling.  The combined rating is 20 
percent.  

The provisions of Chapter 31, Title 38, United States Code, 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100.  Generally, a veteran is entitled to a program of 
vocational rehabilitation if he or she has a service-
connected disability that is rated 20 percent disabling or 
more, and is determined by VA to be in need of rehabilitation 
because of an employment handicap.  38 U.S.C.A. § 3102; 38 
C.F.R. § 21.40.  The Veteran in this case has a combined 
20 percent rating.

An employment handicap exists when the veteran has a 
vocational impairment, that is, an impairment of the ability 
to prepare for, obtain, or keep employment in an occupation 
consistent with his or her abilities, aptitudes, and 
interests; the effects of impairment are not overcome through 
employment in, or qualifying for employment in an occupation 
consistent with his or her abilities, aptitudes, and 
interests; and there is contribution of the veteran's 
service-connected disability(ies) to the individual's overall 
vocational impairment.  38 C.F.R. § 21.51(a)-(c).  

In this case, the Veteran's claim was denied on the basis 
that she had overcome her impairment to employment by 
obtaining and maintaining suitable employment that did not 
aggravate her service-connected disabilities, and which is 
consistent with her abilities, aptitudes, and interests.  

However, the Veteran has claimed that her service-connected 
left ankle arthritis has increased in severity and requests 
an increased rating for that disability.  With regard to her 
currently claimed employment handicap, she asserts that both 
her service-connected left ankle and her nonservice-connected 
right knee and rib disabilities render her current employment 
unsuitable due to the requirements that she be able to engage 
in physical activities such as running, jumping, climbing, 
bending, stooping, and assisting staff in the use of force 
cannot be met.  She also reported that she resigned her 
position as a Corrections Officer in December 2006 but had 
been unable to work in her position since February 2004 (the 
date of a second surgery for a nonservice-connected right 
knee disorder) because she was in so much pain and was no 
longer effective.  She explained that she was placing 
additional weight on her left ankle because of her right knee 
and that the ankle was swelling and hurting just to walk.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that if a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and the VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
issue of whether the Veteran is eligible for vocational 
rehabilitation training is inextricably intertwined with the 
issue of entitlement to an increased rating for her service-
connected left ankle disability.  

Therefore, the Board finds that the increased rating issue 
should be adjudicated prior to a readjudication as to the 
issue of eligibility for Chapter 31 benefits.  Once a 
determination is made as to the issue of entitlement to an 
increased rating for service-connected left ankle arthritis, 
the Veteran's disabilities should be evaluated in determining 
whether an employment handicap exists in regard to Chapter 31 
benefits.

Accordingly, the case is REMANDED for the following action:

1.  After undertaking all indicated 
development, the RO/AMC should adjudicate 
the Veteran's claim of entitlement to an 
increased rating for service-connected 
left ankle arthritis.  If that claim is 
not resolved to her satisfaction, the 
Veteran should so be advised.  

If the Veteran files a timely notice of 
disagreement, she should be provided with 
a statement of the case as required by 38 
U.S.C.A. § 7105(d) as to this issue and 
she should be provided the opportunity to 
perfect her appeal as to that issue.

2.  The VR&E Division of the RO should 
obtain, with the Veteran's assistance, 
information from the Veteran's last 
employer (Department of Rehabilitation 
and Correction-Madison) concerning the 
Veteran's resignation from her position 
as a Corrections Officer in December 
2006.  The RO should determine what 
impact, if any, the Veteran's service-
connected disabilities had on the 
termination of that employment.

The RO should also obtain information 
regarding any employment that the Veteran 
has obtained since her resignation in 
December 2006.

3.  After undertaking any additionally 
indicated development, the VR&E Division 
of the RO should then readjudicate the 
Veteran's claim of entitlement to 
vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, 
United States Code.  If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

